A motion for a rehearing has been filed in behalf of the appellant, Maud Pena, based upon the ground that there is no substantial evidence in the case to support the verdict as to her. We have carefully re-examined the record, and are compelled to say that it is extremely doubtful whether the state has shown any facts pointing directly to the guilt of the defendant Pena. She was in her own house when the deceased broke in the door, and entered over her express protest, and she called upon the other defendant, Quintana, to help and protect her against the impending assault of the deceased. There was no evidence of a common design or purpose to murder the deceased, or to do any violence to him. Quintana shot and killed him, and the defendant Pena was there present. But that she contemplated any such result is extremely doubtful. There may have been an atmosphere surrounding the trial which caused the jury to find as it did, but there are certainly no facts appearing in the record from which we can gain an appreciation of the same. There was no evidence that the defendant Pena invited deceased to her house, but, on the contrary, all the evidence shows that she tried to keep him away from the house, and forbade him to enter. There is some evidence that tended to establish that she was an immoral woman, and was in possession of liquor, and this may have caused the jury to convict her. But a woman cannot be convicted of murder simply because of such supposed delinquencies.
It follows that she is entitled to a new trial, and that the judgment should be reversed as to her, and that the cause should be remanded with directions to proceed accordingly; and it is so ordered.
BICKLEY and WATSON, JJ., concur. *Page 356